MaleCase
      Sexual      Dysfunction
         3:16-md-02691-RS Document 1003-4                                                         Filed 11/05/19 Page 1 of 5


Erectile Dysfunction Medications and                                                                                                                 I)
                                                                                                                                                    Check for
                                                                                                                                                    updates


Skin Cancer: An Analysis in US
Veterans
Alexander Christie, Pedro L. Vera, Margaret Higgins, Sandeep Kumar, Matthew Lane, and
David Preston
OBJECTIVE                      To examine the relationship between phosphodiesterase 5 inhibitor drugs (PDE5i) and skin can-
                               cers in a large-scale study of Veterans.
METHODS                        This was a retrospective database review using the Department of Veterans Affairs Informatics and
                               Computing Infrastructure database. Veterans Affairs Informatics and Computing Infrastructure
                               was searched 19 years for Veterans who received PDE5i treatment of erectile dysfunction. A non-
                               PDE5i group of Veterans was selected for comparison analysis. Follow-up time, outpatient clinic
                               visits and incidence of malignant melanoma (MM), and basal cell carcinoma (BCC) were
                               measured in both groups.
RESULTS                        A total of 2.55 million Veterans were included in this study (1.27 million in each group). Mean
                               age of the PDE5i group and non-PDE5i group was 59.2 years (standard deviation [SD] § 10.8)
                               and 58.7 (SD § 10.8), respectively. Mean follow-up time for the PDE5i group was 8.9 years (SD
                               § 4.2) and 8.5 years (SD § 4.3) for non-PDE5i group. Odds ratio for malignant melanoma and
                               BCC in the PDE5i group was 1.25 (conﬁdence interval 95%, 1.22-1.28, P <.0001) and 1.49 (con-
                               ﬁdence interval 95%, 1.46-1.51, P <.0001), respectively. PDE5i users showed more mean outpa-
                               tient visits/year (8.9 SD § 9.50) compared to non-PDE5i users (5.9 SD § 10.0; P <.0001).
CONCLUSION                     Veterans prescribed PDE5is to treat erectile show a minimal increased risk of MM and a greater
                               risk of BCC compared to non-PDE5i users. PDE5i users visited outpatient VA clinics at a higher
                               rate than non-PDE5i users in this study. These ﬁndings suggest confounding variables are likely
                               involved in the relationship between skin cancers and PDE5i use. PDE5i drugs remain a safe treat-
                               ment for erectile dysfunction. UROLOGY 126: 116−120, 2019. Published by Elsevier Inc.




E
       rectile dysfunction is a common condition affecting                          around 50% of cases of melanoma.7 Given BRAF's impor-
       more than 30% of men in the United States.1                                  tance in MM, studies began to explore the possibility that
       Phosphodiesterase Type 5 inhibitors (PDE5is) such                            PDE5is could increase the development and invasiveness
as sildenaﬁl, tadalaﬁl, and vardenaﬁl are the most com-                             of MM in vivo. A prospective cohort study in 2014 by Li
monly used drugs to treat erectile dysfunction. These                               et al showed an increased hazard ratio (HR) of greater
drugs revolutionized the treatment of erectile dysfunction                          than 2 of developing MM with sildenaﬁl use.8
after the FDA ﬁrst approved sildenaﬁl in 1998, followed                                Since the Li study, several other investigators showed
by vardenaﬁl and tadalaﬁl in 2003. Other indications for                            smaller increases in MM risk among men using PDE5i
use of PDE5is include treatment of pulmonary hyperten-                              drugs.9-13 Some studies showed no evidence of causality,
sion2 and benign prostate hyperplasia.3 The safety proﬁle                           especially when examining the dose response involving
of these drugs is excellent and the main contraindication                           the number of prescriptions or pills.10,11 Studies showing
to their use is concomitant use of nitrates.4                                       an increased risk of MM with increasing number of pre-
   In vitro laboratory evidence demonstrated BRAF muta-                             scriptions reported a very modest effect.9,12 Similarly,
tions downregulate Phosphodiesterase Type 5.5,6 The                                 there is no evidence for a biological gradient since higher
BRAF V600 mutation is a signiﬁcant factor in the devel-                             stages of MM have yet to be associated with PDE5i use.13
opment of malignant melanoma (MM), and is present in                                Nevertheless, considerable attention from the medical
                                                                                    and scientiﬁc community arose when PDE5i drugs were
The authors wish to thank Pat Nechodom and Kevin Nechodom for their assistance in   added to the Food and Drug Administration Watch List
data acquisition and Fei Ma for assistance with manuscript preparation.             in 2016 after several studies suggested an increased risk of
  From the University of Kentucky College of Medicine, Lexington, KY; and the VA
Medical Center, Lexington, KY                                                       developing MM with this class of drugs.14
  Address correspondence to: David Preston, M.D., VA Medical Center, 1101 Veter-       Since most previous studies relied on small datasets,
ans Drive, Lexington, KY 40502. E-mail: david.preston2@va.gov                       subsequent meta-analyses followed seeking to increase the
  Submitted: November 17, 2018, accepted (with revisions): January 25, 2019

116         https://doi.org/10.1016/j.urology.2019.01.025                                                                        Published by Elsevier Inc.
            0090-4295
                         Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                             For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.

                                                                        PX072-0001
power of the
           Caseassociation. These meta-analyses
                   3:16-md-02691-RS              showed
                                              Document                         Inclusion and
                                                                              1003-4         Exclusion
                                                                                          Filed        Criteria for
                                                                                                 11/05/19           Comparison
                                                                                                                 Page  2 of 5Group,
similar levels of association between PDE5i use and                            non-PDE5i Users
MM.13,15,16 To further study this reported relationship,                       Male Veterans, aged 18-99 years, who had no record of receiving
we examined the incidence of MM in a large group of                            PDE5i prescriptions in the VA Healthcare system were selected
Veterans with a diagnosis of erectile dysfunction who                          as non-PDE5i users and matched 1:1 by race, age, and geography
                                                                               (most frequently used VA facility) to PDE5i users. Non-PDE5i
were prescribed PDE5i drugs compared to Veterans who
                                                                               users had no pre-existing diagnosis of MM or BCC and could
had no record of PDE5i prescriptions in the VA health-
                                                                               not have a diagnosis of MM or BCC for at least one year before
care system. We also examined the incidence of BCC in                          selection. VINCI was searched for ICD 9 and 10 diagnosis codes
PDE5i users and nonusers since the work of other investi-                      of MM and BCC of the skin in the non-PDE5i group as reported
gators has suggested and increased risk of BCC in PDE5i                        above for the PDE5i group.
users.10
                                                                               Other Measured Variables
                                                                               The frequency of outpatient VA clinic visits was measured in
MATERIALS AND METHODS                                                          both groups. Total pills dispensed for all PDE5i users with a diag-
The study was approved by the Institutional Review Board of the                nosis of erectile dysfunction were measured. PDE5i users were
Lexington VA Medical Center (IRB#: PRE-17-005-HE). We                          subdivided and analyzed by quartiles of total pills dispensed, and
queried the VA Informatics and Computing Infrastructure                        odd ratios for MM and BCC were calculated for each quartile.
(VINCI) database, a large data repository containing informa-
tion from the VA electronic medical record. The study was a ret-               Statistical Methods
rospective design comparing Veterans with a diagnosis of erectile              Data analysis: Demographic variables are reported as mean §
dysfunction and taking PDE5i to Veterans with no record of                     standard deviation or median (range). Since PDE5i users and
PDE5i use in the VA system. The incidence of MM and BCC                        non-PDE5i users were matched by age, race, and geographic
was measured and compared in each group. VINCI was searched                    location (most commonly used VA facility), raw odds ratios
from October 1998 to September 2017.                                           (OR) were calculated for MM and BCC. All statistical analyses
                                                                               were conducted using R Core Team (R Foundation for Statisti-
Inclusion and Exclusion Criteria for PDE5i Users                               cal Computing, Vienna, Austria. URL https://www.R-project.
Male Veterans, aged 18-99 years, who had received PDE5i pre-                   org/).17 OR and 95% conﬁdence intervals were calculated using
scriptions (sildenaﬁl, vardenaﬁl, tadalaﬁl, and avanaﬁl) and                   the Epidemiology Tools R package.18 Statistical signiﬁcance was
had a documented diagnosis of erectile dysfunction, were                       calculated using chi-square tests, and deﬁned as P <.05. PDE5i
selected from the VINCI database. To be included in the                        users were divided in quartiles according to PDE5i total pill
PDE5i group, the Veterans had no preexisting diagnosis of MM                   counts for the entire study period and appropriate matched
or BCC and no diagnosis of MM or BCC for at least 1 year                       non-PDE5i users were selected for OR analyses.
prior to inclusion. Diagnosis codes for MM and BCC and were
taken from International Statistical Classiﬁcation of Diseases
and Related Health Problems (ICD). VINCI was searched for
ICD 9 and 10 diagnosis codes of MM and BCC of the skin, on
                                                                               RESULTS
the face, head, trunk, and extremities in the PDE5i drug group.                Population Demographics
Melanoma in situ codes were created after September 30, 2015                   A total of 2,548,548 million Veterans were included in this
with the implementation of ICD-10. Prior to this date in ICD-                  study. There were 1,274,274 million in each group. Study group
9, melanoma in situ was captured under code 172.9 (MM of                       demographics are shown in Table 1. The majority were classiﬁed
skin, not otherwise speciﬁed). For this group, MM and MM in                    as white (64.5%) with blacks representing 22% of the cohort.
situ were combined in the analysis and are subsequently                        Hispanics represented 5.7% of the study population and the
referred to as MM.                                                             remaining racial classiﬁcations were 3.1% or less. The mean age



Table 1. Demographics for PDE5i users and non-PDE5i users
Race                                                  PDE5i Users                  Non-PDE5i Users                    Total (Percentage of Sample)
White                                                   821,837                         821,837                             1,643,674 (64.5%)
Black                                                   280,117                         280,117                               560,234 (22%)
Hispanic                                                 73,114                          73,114                               146,228 (5.7%)
Non-Hispanic                                             38,910                          38,910                               79,820 (3.1%)
Unknown race                                             27,984                          27,984                               55,968 (2.2%)
Multi race                                               10,055                          10,055                               20,110 (0.8%)
Native Hawaiian or Pacific Islander                       8156                            8156                                16,312 (0.6%)
Asian                                                     7764                            7764                                15,528 (0.6%)
Native American or Alaskan Indian                         6337                            6337                                12,674 (0.5%)
Total                                                  1,274,274                       1,274,274                                2,548,548
Mean age years (§SD)                                  59.2 (§10.8)                    58.7 (§10.8)
Median age years (range)                               60 (18-99)                      59 (18-99)
Mean follow-up years (§SD)                             8.9 (§4.2)                      8.5 (§4.3)
Mean outpatient visits/year (§SD)                      8.9 (§9.50)                     5.9 (§10)


UROLOGY 126, 2019                                                                                                                               117
                    Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                        For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.

                                                                 PX072-0002
Table 2. Malignant melanoma (MM) incidence by
          Case 3:16-md-02691-RS               total pill count
                                            Document           quartiles
                                                             1003-4                          Filed 11/05/19 Page 3 of 5
                                                           No MM (N)                 MM (N)                OR (95% CI)                  P Value
Total study population             No PDE5I                1,262,748                 11,526
                                   PDE5I                   1,259,886                 14,388                1.25 (1.22-1.28)             P < .0001
PDE5I pill quartiles
  First                            No PDE5I                316,192                   3078
  (1-14)                           PDE5I                   314,911                   4539                  1.42 (1.36-1.49)             P < .0001
  Second                           No PDE5I                319,341                   2778
  (15-48)                          PDE5I                   317,906                   4213                  1.52 (1.45-1.60)             P < .0001
  Third                            No PDE5I                307,444                   2804
  (49-132)                         PDE5I                   306,759                   3489                  1.25 (1.19-1.31)             P < .0001
  Fourth                           No PDE5I                312,684                   2795
  (133-20592)                      PDE5I                   313,205                   2274                  0.81 (0.77-0.86)             P < .0001



Table 3. Basal cell cancer (BCC) incidence by total pill count quartiles
                                                           No BCC (N)                BCC (N)               OR (95% CI)                  P Value
Total study population             No PDE5I                1,241,479                 32,795
                                   PDE5I                   1,226,138                 48,136                1.49 (1.46-1.51)             P < .0001
PDE5I pill quartiles
  First                            No PDE5I                310,495                   8775
  (1-14)                           PDE5I                   307,673                   11,597                1.33 (1.30-1.37)             P < .0001
  Second                           No PDE5I                313,821                   8298
  (15-48)                          PDE5I                   310,248                   11,871                1.45 (1.41-1.49)             P < .0001
  Third                            No PDE5I                302,422                   7826
  (49-132)                         PDE5I                   298,697                   11,551                1.49 (1.45-1.54)             P < .0001
  Fourth                           No PDE5I                307,737                   7742
  (133-20592)                      PDE5I                   302,614                   12,865                1.70 (1.64-1.74)             P < .0001




of the PDE5i group was 59.2 years and the non-PDE5i group was                    Our ﬁndings of increased risk for developing skin can-
58.7 years. The mean follow-up time for the PDE5i group was                   cers in Veterans receiving PDE5i drugs are similar to those
8.9 years and 8.5 years for non-PDE5i user group. PDE5i users                 of other investigators.8-13 Loeb et al performed a retro-
showed more mean outpatient visits/year (8.9 visits/y) compared               spective analysis of 4065 Swedish men diagnosed with
to non-PDE5i users (5.9 visits/y; P <.0001)                                   MM and reported a modest increase in risk of MM (OR
                                                                              1.21) and basal cell carcinoma (OR 1.19) with PDE5i
Overall Incidence of MM and Basal Cell Cancer in PDE5i                        use.10 Our study group showed similar increases in risk of
Users and non-PDE5i Users                                                     MM (OR 1.25), but a greater risk of BCC (OR 1.49).
During the study period, MM occurred in 14,388 Veterans who                      A prospective study conducted by Li et al focused on
received PDE5i drugs and 11,526 Veterans who were non-                        the Health Professionals’ Follow-up Study Group for a 10-
PDE5i users (Table 2). During the same study period, BCC
                                                                              year period (2000-2010).8 In this study, recent sildenaﬁl
occurred in 48,136 Veteran PDE5i users and 32,795 Veteran
non-PDE5i users (Table 3).
                                                                              use (within the past 3 month of skin cancer diagnosis)
   The OR for MM in the PDE5i group was 1.25. The OR                          was associated with an increased risk of MM (HR 1.84).
increased slightly in the ﬁrst 2 quartiles of lower volume PDE5i              The Li study accounted for MM risk factors such as sun
users (1.42 and 1.52), stayed the same in the third quartile                  exposure, presence of moles, and family history; however,
(1.25), but decreased in the fourth quartile of highest volume                only 14 out of 142 cases of MM reported recent sildenaﬁl
PDE5i users (0.81) (Table 2). The OR for BCC in the PDE5i                     use. In the Li study, there was almost no increased risk of
group was 1.49 and increased in each increasing quartile of                   BCC (HR 1.08) among sildenaﬁl users in contrast to our
PDE5i pill use to an OR of 1.70 for BC in the highest quartile                ﬁndings with a much larger cohort.
users (Table 3).                                                                 A factor indicating causality is the presence of a dose-
                                                                              response relationship. Lian et al found minimal increased
                                                                              risk of developing MM among PDE5i users overall (HR
COMMENT                                                                       1.18) and found an increased risk of MM in those
Our results suggest PDE5i use in Veterans slightly                            who had received 7 or more prescriptions for sildenaﬁl
increases the risk of MM. The risk of BCC in Veterans                         (HR 1.34).9 The mean number of PDE5i pills in our study
using PDE5is appears to be higher than MM. Interest-                          for the PDE5i group was 11.8. To determine if a dose-
ingly, PDE5i users showed nearly double the rate of outpa-                    response relationship was present, we analyzed incidence
tient clinic VA clinic visits as non-PDE5i users.                             of skin cancers by quartiles of PDE5i use. Interestingly, we

118                                                                                                                             UROLOGY 126, 2019
                   Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                       For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.


                                                                 PX072-0003
found an overall
             CaseOR3:16-md-02691-RS
                      of 1.25 for MM in PDE5i users,    with
                                                  Document                 On the other
                                                                           1003-4       hand,
                                                                                     Filed    it has been Page
                                                                                           11/05/19       shown 85%
                                                                                                                4 of of5 Medicare
an increase in OR for the ﬁrst 2 quartiles of pill counts of                eligible Veterans prescribed PDE5is obtain these medica-
PDE5i users, an OR of 1.25 in the third quartile of PDE5i                   tions exclusively from VA pharmacies while only 3% of
users and a decreased, and perhaps a protective effect (OR                  Veterans taking these drugs were “dual” users (Medicare
0.81), in the fourth quartile of PDE5i users. PDE5i users                   and VA eligible).19 Based on this information, the higher
in this group had >133 doses and a mean of 271 (standard                    cost of brand name PDE5is and practice experience of the
deviation§ 198) pill doses during the study period. There-                  authors, we believe a majority of Veterans PDE5i users in
fore, our results suggest a complex relationship between                    this study received their PDE5i prescriptions from the VA
PDE5i exposure and MM risk. On the other hand, BCC                          pharmacies.
risk was increased in all PDE5i users with OR of 1.49 and                      Interestingly, we noted PDE5i users had increasing risk
there appeared to be an increased risk with increasing pill                 of BCC as pill counts increased with the highest OR of
counts among PDE5i users (OR 1.70 in fourth quartile of                     1.70 found in the fourth quartile of PDE5i users. BCC
PDE5i users).                                                               along with MM is known to be increased in sun exposed
   Pottegard et al found PDE5i users in the UK National                     areas of skin. It is possible that PDE5i users may spend
Health System were more likely to utilize healthcare                        more time in the sun and protect their skin less than non-
resources and have greater access to healthcare pro-                        PDE5i users although this question is not addressed in the
viders.12 As a result, those patients were likely to have                   current study. Additionally, it is not known whether the
greater surveillance of common medical conditions, such                     PDE5i drug class exerts an effect at a molecular or cellular
as skin cancer. Similarly, we found PDE5i users had 8.9                     level that increases the risk of BCC. These questions
VA outpatient clinic visits per year compared to 5.9 visits                 remain to be answered and warrant future research.
per year in the non-PDE5i group, suggesting more fre-                          Our data set is the largest to date examining the rela-
quent visits to healthcare providers. More frequent visits                  tionship between PDE5i use and skin cancers. Based on
to healthcare providers in the PDE5i group may be a pos-                    our study results, the association of MM and BCC with
sible explanation for the higher incidence of skin cancer                   PDE5i use is statistically signiﬁcant due to the large num-
in this group, but without measure of comorbidities in                      ber of subjects in each group, but the clinical signiﬁcance
either group (including erectile dysfunction in the non-                    of these ﬁndings is uncertain. Our results also suggest a
PDE5i group), this explanation is uncertain.                                possible protective effect against MM in higher level
   There are several limitations to our study that deserve                  PDE5i users, which seems to contradict ﬁndings in previ-
discussion. These include retrospective design, no mea-                     ous studies as well as in vitro models. Considering these
sure of sun exposure or sunscreen use, no record of family                  ﬁndings, it is likely other confounding variables are
history of skin cancer, no record of skin type, no measure-                 involved.
ment of comorbidities (in either group), no measurement
of erectile dysfunction in the comparison group, and
inability to measure PDE5i drug use outside the VA                          CONCLUSION
healthcare system. In addition, we did not have access to                   Veterans who received PDE5iS show a slight increase in
the stage or grade of skin cancers in this study. In the                    risk of developing MM of the skin, but other confounding
PDE5i user group, we matched non-PDE5i users based on                       variables are likely involved. A direct relationship
geographic location as deﬁned by most frequently used                       between PDE5i exposure and MM is questionable based
VA facility. We also matched subjects based on age and                      on our study results. The risk of developing basal cell car-
race. This was an attempt to control for sun exposure in                    cinoma of the skin appears to increase with increasing
each group; however, we acknowledge and recognize the                       PDE5i exposure. PDE5i drugs remain a safe treatment for
limitations of this method since we have no actual mea-                     erectile dysfunction. Further study of PDE5i use and its
sure of sun exposure or other variables known to be associ-                 relationship to skin cancers in a prospective fashion is
ated with skin cancer risk. However, we believe the large                   warranted.
number of subjects in each group and controlling for age,
race, and geography would likely result in a random distri-                 References
bution of similar subjects with equal skin cancer risk in                    1. Shaeer O, Shaeer K. The Global Online Sexuality Survey (GOSS):
each group. Retrospective design has been the typical                           the United States of America in 2011. Chapter I: erectile dysfunc-
study design in this area of research and our study design                      tion among English-speakers. J Sex Med. 2012;9:3018–3027. https://
is no different from others in this respect. Previous studies                   doi.org/10.1111/j.1743-6109.2012.02976.x.
                                                                             2. Schwartz BG, Levine LA, Comstock G, et al. Cardiac uses of phos-
have included questionnaires about lifetime sun exposure                        phodiesterase-5 inhibitors. J Am Coll Cardiol. 2012;59:9–15. https://
and sunburns,8 even though self-reported, historical data                       doi.org/10.1016/j.jacc.2011.07.051.
can be unreliable.                                                           3. Gacci M, Andersson KE, Chapple C, et al. Latest Evidence on the
   Our study design accounts for PDE5i drugs obtained in                        use of Phosphodiesterase Type 5 inhibitors for the treatment of lower
the VA healthcare system but did not account for PDE5i                          urinary tract symptoms secondary to benign prostatic hyperplasia.
                                                                                Eur Urol. 2016;70:124–133. https://doi.org/10.1016/j.eururo.2015.
drugs that may have been obtained by these Veterans out-                        12.048.
side the VA system. This may have underestimated                             4. Sairam K, Kulinskaya E, Hanbury D, et al. Oral sildenaﬁl (Viagra) in
PDE5i exposure in the PDE5i users and nonuser groups.                           male erectile dysfunction: use, efﬁcacy and safety proﬁle in an


UROLOGY 126, 2019                                                                                                                              119
                 Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                     For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.

                                                               PX072-0004
      unselectedCase
                  cohort presenting    to a British district general
                           3:16-md-02691-RS                          hospital.
                                                                Document           12. PottegardFiled
                                                                                  1003-4         A, Schmidt SA, Olesen Page
                                                                                                       11/05/19        AB, et al.5 Use
                                                                                                                                   of of5 sildenaﬁl or
      BMC Urol. 2002;2:4. https://doi.org/10.1186/1471-2490-2-4.                         other phosphodiesterase inhibitors and risk of melanoma. Br J Can-
 5.   Arozarena I, Sanchez-Laorden B, Packer L, et al. Oncogenic BRAF                    cer. 2016;115:895–900. https://doi.org/10.1038/bjc.2016.248.
      induces melanoma cell invasion by downregulating the cGMP-spe-               13.   Loeb S, Ventimiglia E, Salonia A, Folkvaljon Y, Stattin P. Meta-
      ciﬁc phosphodiesterase PDE5A. Cancer Cell. 2011;19:45–57. https://                 Analysis of the Association Between Phosphodiesterase Inhibitors
      doi.org/10.1016/j.ccr.2010.10.029.                                                 (PDE5Is) and Risk of Melanoma. J Natl Cancer Inst. 2017;109:1–3.
 6.   Mitra D, Robinson KC, Fisher DE. Melanoma and viagra: an unex-                     https://doi.org/10.1093/jnci/djx086.
      pected connection. Pigment Cell Melanoma Res. 2011;24:16–18.                 14.   US Food and Drug Administration FDA Adverse Events Reporting
 7.   Ascierto PA, Kirkwood JM, Grob JJ, et al. The role of BRAF V600                    System (FAERS). January-March; 2016. http://www.fda.gov/drugs/
      mutation in melanoma. J Transl Med. 2012;10:85. https://doi.org/                   guidancecomplianceregulatoryinformation/surveillance/adversedru-
      10.1186/1479-5876.                                                                 geffects/ucm509478.htm. Web. March 7, 2018.
 8.   Li WQ, Qureshi AA, Robinson KC, et al. Sildenaﬁl use and                     15.   Tang H, Wu W, Fu S, et al. Phosphodiesterase Type 5 inhibi-
      increased risk of incident melanoma in US men: a prospective                       tors and risk of melanoma: a meta-analysis. J Am Acad Dermatol.
      cohort study. JAMA Intern Med. 2014;174:964–970. https://doi.org/                  2017;77:480–488. https://doi.org/10.1016/j.jaad.2017.04.
      10.1001/jamainternmed.2014.594.                                              16.   Wang J, Shen Y, Wang J, et al. Relation of Phosphodiesterase
 9.   Lian Y, Yin H, Pollak MN, et al. Phosphodiesterase Type 5 inhibi-                  Type 5 inhibitors and malignant melanoma: a meta-analysis and
      tors and the risk of melanoma skin cancer. Eur Urol. 2016;70:808–                  systematic review. Oncotarget. 2017;8:46461–46467. https://doi.
      815. https://doi.org/10.1016/j.eururo.2016.04.035.                                 org/10.18632/oncotarget.17518.
10.   Loeb S, Folkvaljon Y, Lambe M, et al. Use of Phosphodiesterase Type 5        17.   R Foundation for Statistical Computing, Vienna, Austria. URL
      inhibitors for erectile dysfunction and risk of malignant melanoma.                https://www.R-project.org/).
      JAMA. 2015;313:2449–2455. https://doi.org/10.1001/jama.2015.6604.            18.   Aragon T.J.: Epitools: Epidemiology Tools. R package. Version 0.5-
11.   Matthews A, Langan SM, Douglas IJ, et al. Phosphodiesterase Type                   10. 2017.
      5 inhibitors and risk of malignant melanoma: matched cohort study            19.   Spencer SH, Suda KJ, Smith BM, et al. Erectile dysfunction
      using primary care data from the UK Clinical Practice Research                     medication use in veterans eligible for medicare part D. J Manag
      Datalink. PLoS Med. 2016;13:1–15.. e1002037; https://doi.org/                      Care Spec Pharm. 2016;22:818–824. https://doi.org/10.18553/
      10.1371/journal.pmed.1002037.                                                      jmcp.2016.22.7.818.




120                                                                                                                                  UROLOGY 126, 2019
                        Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                            For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.

                                                                     PX072-0005
